—Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent Justice of the Supreme Court, Queens County, to sign an order dated August 14, 1995, from which the defendant has moved for leave to appeal.
Application by the respondent Justice to dismiss the proceeding.
Upon the papers filed in support of the proceeding, the papers filed in opposition thereto, and the papers filed in support of the application, it is
Ordered that the application is granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed as academic, without costs or disbursements.
Inasmuch as this Court is now in receipt of a signed order, the proceeding is dismissed as academic. Mangano, P. J., Bracken, Balletta, Rosenblatt and Miller, JJ., concur.